                                                               Case 1:14-cv-00851-JEB Document 96-1 Filed 03/25/20 Page 1 of 1                                                                                                                         FY 2020 Q1
                                                                                              Medicare Appeals Dashboard
                                                                            Reporting Period: Through Quarter 1 of FY 2020 (December 31, 2019)
                                                                                                                      (Data in Appeals)
                                                                                                                                                                                                          Most Recent 6 Quarters
                                                                                                     Fiscal Year                                                          FY 2020                                   FY 2019                             FY 2018
             Level 3 - OMHA                            FY 2020              FY 2019             FY 2018          FY 2017              FY 2016            FY 2015           Qtr.1           Qtr.4            Qtr.3          Qtr.2         Qtr.1           Qtr.4
Beginning Workload Balance                                  292,517            417,198              578,683            675,530            886,418          767,422          292,517        318,254          343,658       379,831        417,198        483,401
Receipts                                                      7,560             43,887               62,762            112,933            184,240          240,360            7,560         11,744            7,989        10,195         13,959         17,132
          RAC                                                    242                  485                 774             13,782            35,527            47,929             242            181                 97             76            131           113
          non-RAC                                              7,318              43,402               61,988             99,151           148,713          192,431            7,318         11,563            7,892        10,119         13,828         17,019
Appeals Removed                                             (31,962)           (168,568)            (224,247)         (209,780)          (395,128)        (121,364)         (31,962)       (37,481)         (33,393)       (46,368)      (51,326)        (83,335)
     OMHA Dispositions                                        (28,280)          (119,848)             (92,113)           (82,240)           (87,123)         (78,881)         (28,280)       (26,301)        (29,570)       (31,490)       (32,487)       (24,146)
          RAC                                                 (3,880)            (15,708)             (24,690)           (26,054)          (33,511)          (15,586)         (3,880)         (3,707)         (4,434)        (4,021)       (3,546)           (5,293)
          non-RAC                                            (24,400)           (104,140)             (67,423)           (56,186)          (53,612)          (63,295)        (24,400)        (22,594)        (25,136)       (27,469)      (28,941)        (18,853)
                                7
               SCF (non-add)                                     (16)            (14,021)             (57,097)            (3,208)                                                (16)           (129)         (4,243)        (2,860)       (6,789)           (4,585)
     Appeals combined for efficiency                          (3,020)            (25,339)             (29,248)           (10,426)          (59,375)                           (3,020)         (3,796)           215          (8,065)      (13,693)        (29,248)
     QIC demo - remands for resolution                          (656)            (14,243)             (20,175)           (22,505)            (2,387)                            (656)         (4,168)         (3,176)        (5,888)       (1,011)           (3,996)
     Serial Claims Initaitive                                      0              (3,076)              (2,574)                                                                      0           (961)          (579)          (746)          (790)           (432)
     Low Volume Appeals                                           (1)             (5,784)             (20,817)                                                                     (1)        (2,231)          (282)          (174)        (3,097)        (20,817)
     Hospital Settlements                                         (5)               (278)              (2,223)           (91,401)         (246,243)          (42,483)              (5)             (24)             (1)            (5)       (248)            (111)
     Inpatient Rehab Facility Settlment (non-add)               (460)                  (6)                                                                                      (460)               (6)
Net Pending Receipt Increase / (Decrease)                   (24,402)           (124,681)            (161,485)          (96,847)          (210,888)         118,996          (24,402)       (25,737)         (25,404)      (36,173)       (37,367)       (66,203)
Ending Workload (pending appeals)                           268,115             292,517              417,198           578,683            675,530          886,418          268,115        292,517          318,254       343,658        379,831        417,198
1/ FY20 Qtr.1 includes the majority of appeals received through December 31, 2019.
2/ Receipts and dispositions have been updated due to appeal adjustments such as combinations, deletions, and/or corrections.
3/ Receipts exclude reopened appeals but include appeals involved in CMS Hospital Settlements.
4/ The number of appeals adjudicated each fiscal year reflects receipts from multiple fiscal years.
5/ Dispositions exclude remands.
6/ OMHA Dispositions reflect appeals removed by all types of adjudicators.
7/ Starting in FY19, appeals removed through Settlement Conference Facilitation (SCF) are included in OMHA Dispositions at a 1:1 ratio. Appeals combined for efficiency have been restated for FY19 due to SCF data adjustments.
8/ FY15 through FY18 reflect changes in methodology to include combined appeals. Discrepancies between Level 2 and Level 3 RAC receipts are largely attributable to these changes in methodology.
9/ Appeals combined for efficiency result in one disposition for a group of combined appeals. This line accounts for the remainder of received appeals that were combined into single appeals within disposition counts.
10/ Initiative dispositions not reflected separately within the table are counted in "OMHA Dispositions" (as 1 disposition if multiple appeals were combined), and "Received appeals combined for efficiency" (remainder of groups of appeals combined for
efficient disposition).
11/ OMHA combines appeals to improve the efficiency of our ALJs. This includes a large number of Lincare dismissals. In FY18 OMHA dismissed 8,382 Lincare appeals. That number rose to 27,607 Lincare appeals in FY19.
